                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF ALABAMA
                                 NORTHERN DIVISION

PEDRO GWON BENNETT,                          )
                                             )
       Plaintiff,                            )
                                             )
       v.                                    )   CIVIL ACTION NO. 2:18-CV-996-WHA
                                             )
WARDEN HENLINE, et al.,                      )
                                             )
       Defendants.                           )


                                            ORDER

       This case is before the court on a Recommendation of the Magistrate Judge entered on

February 26, 2020. Doc. 26. There being no timely objections filed to the Recommendation, and

after an independent review of the file, the Recommendation is ADOPTED, and it is hereby

       ORDERED that this case is DISMISSED without prejudice for failure of Plaintiff to

comply with the orders of the court and to prosecute this action.

       Final Judgment will be entered separately.

       Done, this 18th day of March 2020.



                                         /s/ W. Harold Albritton
                                      W. HAROLD ALBRITTON
                                      SENIOR UNITED STATES DISTRICT JUDGE
